LETTS, Chief Judge,
concurring specialty-
The judge’s anticipatory ruling was clearly in error and the appellants urge upon us that had they put into evidence the favorable mediation finding, they would have been sandbagged by the erroneous introduction of the fact that no evidence was presented at the hearing.
Maybe so, but that is only speculation. Yet, since the appellant so speculates, the more relaxed vehicle of a special concurrence allows me to do the same. My speculation is that the plaintiff’s counsel would have made no mention of the fact that no evidence was received at the hearing. To do so would have provided an open and shut reversal on appeal.